DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 is missing the period at the end of the sentence. Appropriate correction is required.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over ZHU et al. (US 20170328729 A1, hereinafter “Zhu” in view of MASUDA et al. (US 20180180440 A1, hereinafter “Masuda”, and further in view of LI et al. (US 20200064483 A1, hereinafter “Li”.

Regarding claim 1. Zhu discloses a method comprising: 
receiving, from one or more sensors associated (304) with an autonomous vehicle (302), 308) at a minimum confidence level (0069; Figure 3; wherein a method comprising the steps of: obtaining, from a sensor unit (304) associated with an automobile (302) operating in an autonomous mode, sensor data associated with another vehicle (308) in an environment of the automobile (302), wherein the sensor unit (304) can be a camera having an adjustable field of view; “[0069] FIG. 3A illustrates a scenario 300 involving a freeway 310 and an automobile 302 operating in an autonomous mode. For example, the automobile 302 may be traveling at 50 miles-per-hour with a zero-degree north heading. The automobile 302 may receive ground truth data that relates to the current state of an environment of the automobile. For example, the automobile 302 may receive data indicating another vehicle 308 is operating in the environment directly in front of the automobile 302. As the automobile 302 continues to operate, the automobile may obtain perceived environment data that relates to the current state of the automobile. To obtain the perceived data, the automobile 302 may use parameters to control one or more of a plurality of sensors coupled to the automobile. For example, the automobile 302 may operate the camera 130 of the automobile 302 sensor unit 304, using a “high-angle” parameter value for a sensor angle parameter, allowing the automobile to capture images of the environment of the automobile 302 from a high-angle. The automobile 302 may operate the camera 130 to capture images of the other vehicle 308, for example. The other vehicle 308 may be captured in a frame-of-reference 306, for example. The sensor data may also include video captured by the camera 130 of the automobile 302, for example. Other sensors may be operated by the automobile 302, and other data may be perceived about the environment of the automobile 302.”; please see also [0019], [0057], [0068], [0077] and [0078]); 
based on the sensor data, determining at least one parameter associated with the target object (0069; Figure 3; [0069] determining a position of the another vehicle (308) based on the sensor data)
determining a degradation in the at least one parameter environmental condition (0069; Figure 3; [0069] comparing determined position of the another vehicle (308) to a position provided in ground truth data); and 
based on the determined degradation in the at least one parameter, adjusting the operating field of view 0069; Figure 3; [0069] adjusting the field of view or a detection range of the sensor unit (304) based on the comparison).
Zhu failed to disclose sensor data associated with a target object in an environment of the autonomous vehicle during a first environmental condition; and 
a degradation between the sensor data and past sensor data, wherein the past sensor data is associated with the target object in the environment during a second environmental condition; and 
based on the determined degradation in the at least one parameter, adjusting the operating field of view volume of the at least one sensor to a different one of the plurality of operating field of view volumes.
However, in the same field of endeavor, Masuda shows before the effective filing date of the invention the sensor data associated with a target object in an environment of the autonomous vehicle during a first environmental condition (0067); and 
a degradation between the sensor data and past sensor data, wherein the past sensor data is associated with the target object in the environment during a second environmental condition (0067; wherein a degradation of a performance of a sensor is determined by comparing the performance of the sensor in a heavy rainy weather condition or a heavy snowy weather condition to the performance of the sensor in a clear weather condition; “[0067] Moreover, the database creation unit 86 may acquire sensor performance information that satisfies a predetermined reference condition from the sensor performance information DB 84 to determine reference sensor performance information and create correlation data by learning the correlation between the weather condition and the sensor performance information (or the vehicle speed information detected when the sensor performance information was acquired) of which the sensor performance has deteriorated as compared to the reference sensor performance information. The “reference condition” is sensor performance information detected under a weather condition (for example, fair weather) in which the sensor performance rarely deteriorates, for example. In this way, it is possible to create correlation data on the basis of information such as sensor performance information detected when the deterioration in the sensor performance is caused by bad weather such as heavy rain or heavy snow. Moreover, when the cause of the deterioration in the sensor performance is a high-rise building or the like, even if the sensor performance information indicates a deterioration in performance, the sensor performance information is not reflected in the correlation data..”).
It would have been obvious before the effective filing date of the invention to combine the teachings Masuda for determining the degradation (deterioration) of the sensor of similar environment in different time, compared with the performance of the sensor during under normal (fair) weather condition to the  bad weather such as heavy rain or heavy snow in the Zhu’s autonomous vehicle system in order to enhance the confidence level of the sensor despite of the climatic difference or challenge.
Zhu in view of Masuda shows the adjusting or changing of the field of view of the at least one sensor, but failed to shows the adjusting of the field of view volume of the at least one sensor.
However, in the same field of endeavor, Li shows before the effective filing date of the invention adjusting the operating field of view volume of the at least one sensor to a different one of the plurality of operating field of view volumes (0112; Figure 3A; “[0112] FIG. 3A shows examples of detectable ranges of various sensors that may detect an periphery environment in proximity to or around a vehicle, in accordance with embodiments of the disclosure. A vehicle 100 may comprise a sensing assembly 110 which may comprise one, two or more different sensors that may be capable of collecting information for an environment around the vehicle. For example, sensors from a first sensor type may collectively have a first detectable range 101a, sensors from a second sensor type may collectively have a second detectable range 101b, sensors from a third sensor type may collectively have a third detectable range 101c, sensors from a fourth sensor type may collectively have a fourth detectable range 101d, sensors from a fifth sensor type may collectively have a fifth detectable range 101e, sensors from a sixth sensor type may collectively have a sixth detectable range 101f, and/or sensors from a seventh sensor type may collectively have a seventh detectable range 101g. Any of the sensor types provided herein may include lidar, cameras, radar, ultrasonic sensors, GPS, odometers, inertial sensors, or any other sensors, such as those described elsewhere herein.”).
It would have been obvious before the effective filing date of the invention to combine the teachings Li on adjusting the field of view of sensor(s) to increase or decrease the field of view volume in the Zhu’s autonomous vehicle system in view of Masuda’s information processing system in order to reduce the amount of data transmitted from the sensor to computing devices of the vehicle system and in order to enabled the vehicle to accurately and confidently detect objects in environment continuously.


Regarding claim 2. Zhu discloses the method of claim 1, wherein determining the degradation is based on the sensor data of a first sensor of the one or more sensors (0057 and 0078), and 
wherein adjusting the operating field of view volume comprises adjusting the operating field of view volume of a second sensor of the one or more sensors (0057 and 0078; wherein adjusting a parameter that controls a plurality of sensors, wherein the parameter includes the field of view or detection range; “[0057] The various subsystems' (e.g., propulsion system 102, sensor system 104, and control system 106) elements (e.g., RADAR Unit 126, Brake Unit 136, and Speaker 152) may be controlled by parameters. The subsystem inputs received by the computer system 112 may be generated, for example, based on parameters that allow the various subsystems and their elements to operate. For example, sensor system 104 may utilize parameters including a device type, a detection range, a camera type, and a time value to operate its elements. Other parameters may be associated with the sensor system 104 including a latency, a noise distribution, a sensor bias, a sensor position, a sensor angle, and a sensor operating altitude, for example. Other parameters may be used. The parameter values of the various parameters may be a numeric value, a boolean value, a word, or a range, for example. The parameter values may be fixed or adjusted automatically. Automatic parameter value adjustments may be determined, for example, based on a comparison of known data received by the automobile 100 (information about the automobile 100 and an environment of the automobile 100) to perceived data (information about the automobile 100 and an environment of the automobile 100) obtained by the automobile 100. In a specific embodiment, for example, sensor system 104 may utilize a range parameter for the Laser Rangefinder/LIDAR Unit 128 with a parameter value of “10 feet.” Accordingly, the sensor system 104 may generate an input the computer system 112 causing the computer system 112 to control the Laser Rangefinder/LIDAR Unit 128 to only detect objects within 10 feet.”; “[0078] Step 408 includes adjusting, using the computer system in the vehicle, one or more of the plurality of parameters based on the comparison. The parameters may be adjusted, for example, in a manner so as to reduce a difference between the perceived environment data and the ground truth data. To do so, the computer system of the automobile may adjust the parameter value controlling the parameter. In other examples, the user may adjust the parameter value. In one example, a latency parameter may be adjusted to allow the perceived speeds of the other vehicles to accurately reflect the speeds of the other vehicles provided in the ground truth data. In this instance, the parameter value may be a numeric value that is reduced thereby changing the parameter to allow a sensor detecting the other vehicles to operate with reduced latency. Other parameter values may be adjusted. In some examples, multiple parameter values may be adjusted thereby adjusting multiple parameters that control the plurality of sensors. In other examples no parameter values may be adjusted. The parameter values may include a numeric value, a boolean value, a word, or a range, for example.”).


Regarding claim 3. Zhu discloses the method of claim 2, wherein the first sensor is a camera, and wherein the second sensor is a lidar sensor (0069 and 0031; Figure 3A; wherein the sensor unit (304) can be the camera, and the plurality of sensors comprise a LIDAR unit; “[0069] FIG. 3A illustrates a scenario 300 involving a freeway 310 and an automobile 302 operating in an autonomous mode. For example, the automobile 302 may be traveling at 50 miles-per-hour with a zero-degree north heading. The automobile 302 may receive ground truth data that relates to the current state of an environment of the automobile. For example, the automobile 302 may receive data indicating another vehicle 308 is operating in the environment directly in front of the automobile 302. As the automobile 302 continues to operate, the automobile may obtain perceived environment data that relates to the current state of the automobile. To obtain the perceived data, the automobile 302 may use parameters to control one or more of a plurality of sensors coupled to the automobile. For example, the automobile 302 may operate the camera 130 of the automobile 302 sensor unit 304, using a “high-angle” parameter value for a sensor angle parameter, allowing the automobile to capture images of the environment of the automobile 302 from a high-angle. The automobile 302 may operate the camera 130 to capture images of the other vehicle 308, for example. The other vehicle 308 may be captured in a frame-of-reference 306, for example. The sensor data may also include video captured by the camera 130 of the automobile 302, for example. Other sensors may be operated by the automobile 302, and other data may be perceived about the environment of the automobile 302.”; “[0031] The sensor system 104 may include a plurality of sensors configured to sense information about an environment of the automobile 100. For example, the sensor system 104 could include a Global Positioning System (GPS) 122, an inertial measurement unit (IMU) 124, a RADAR unit 126, a laser rangefinder/LIDAR unit 128, and a camera 130. The sensor system 104 could also include sensors configured to monitor internal systems of the automobile 100 (e.g., O.sub.2 monitor, fuel gauge, engine oil temperature). Other sensors are possible as well.”).


Regarding claim 4. Zhu discloses the method of claim 2, wherein the first sensor is a lidar sensor, and wherein the second sensor is a camera (0069 and 0031; Figure 3A; wherein the plurality of sensors comprise a camera and a LIDAR unit).


Regarding claim 5. Zhu discloses the method of claim 2, wherein the first sensor and second sensor are the same type of sensor at different locations relative to the vehicle (0057 and 0078).


Regarding claim 6. Masuda shows the method of claim 1, wherein the first environmental condition is one or more of a rainy condition, a foggy condition, or a snowy condition (0067; wherein the degradation of the performance of the sensor is determined by comparing the performance of the sensor in the heavy rainy weather condition or the heavy snowy weather condition), and 
wherein the second environmental condition is a clear weather condition (0067; wherein the degradation of the performance of the sensor is determined by comparing the performance of the sensor in the heavy rainy weather condition or the heavy snowy weather condition to the performance of the sensor in the clear weather condition).
The motivation used in the rejection of claim 1 to combine the Zhu prior art and the Masuda prior art still applies to the combination of the prior arts on the rejection of claim 6.


Regarding claim 7. Claim 7 has limitation similar to those treated in the rejections addressed above, and has been rejected for the same reason of obviousness.


Regarding claim 8. Zhu discloses the method of claim 1, wherein the one or more sensors include one or more cameras, wherein the sensor data comprises one or more images, wherein the past sensor data comprises one or more past images, and wherein the at least one parameter includes a value comparing the target object and a horizon depicted in the one or more images (0057; “[0057] The various subsystems' (e.g., propulsion system 102, sensor system 104, and control system 106) elements (e.g., RADAR Unit 126, Brake Unit 136, and Speaker 152) may be controlled by parameters. The subsystem inputs received by the computer system 112 may be generated, for example, based on parameters that allow the various subsystems and their elements to operate. For example, sensor system 104 may utilize parameters including a device type, a detection range, a camera type, and a time value to operate its elements. Other parameters may be associated with the sensor system 104 including a latency, a noise distribution, a sensor bias, a sensor position, a sensor angle, and a sensor operating altitude, for example. Other parameters may be used. The parameter values of the various parameters may be a numeric value, a boolean value, a word, or a range, for example. The parameter values may be fixed or adjusted automatically. Automatic parameter value adjustments may be determined, for example, based on a comparison of known data received by the automobile 100 (information about the automobile 100 and an environment of the automobile 100) to perceived data (information about the automobile 100 and an environment of the automobile 100) obtained by the automobile 100. In a specific embodiment, for example, sensor system 104 may utilize a range parameter for the Laser Rangefinder/LIDAR Unit 128 with a parameter value of “10 feet.” Accordingly, the sensor system 104 may generate an input the computer system 112 causing the computer system 112 to control the Laser Rangefinder/LIDAR Unit 128 to only detect objects within 10 feet.”).


Regarding claim 9. Zhu discloses the method of claim 8, wherein the value is a contrast ratio (0078; “[0078] Step 408 includes adjusting, using the computer system in the vehicle, one or more of the plurality of parameters based on the comparison. The parameters may be adjusted, for example, in a manner so as to reduce a difference between the perceived environment data and the ground truth data. To do so, the computer system of the automobile may adjust the parameter value controlling the parameter. In other examples, the user may adjust the parameter value. In one example, a latency parameter may be adjusted to allow the perceived speeds of the other vehicles to accurately reflect the speeds of the other vehicles provided in the ground truth data. In this instance, the parameter value may be a numeric value that is reduced thereby changing the parameter to allow a sensor detecting the other vehicles to operate with reduced latency. Other parameter values may be adjusted. In some examples, multiple parameter values may be adjusted thereby adjusting multiple parameters that control the plurality of sensors. In other examples no parameter values may be adjusted. The parameter values may include a numeric value, a boolean value, a word, or a range, for example.”)


Regarding claim 15. Zhu discloses the method of claim 1, wherein the one or more sensors include one or more lidar sensors, wherein the sensor data comprises lidar data, wherein the past sensor data comprises past lidar data, and wherein the at least one parameter includes a lidar intensity from laser beams reflected off the target object (0057 and 0078; adjusting a parameter that controls a plurality of sensors, wherein the parameter includes the field of view or the detection range).


Regarding claim 16. Zhu discloses the method of claim 15, wherein the one or more sensors further include one or more cameras, wherein determining the degradation in the at least one parameter between the sensor data and past sensor data comprises determining the degradation in the lidar intensity from laser beams reflected off the target object between the lidar data and the past lidar data, and wherein adjusting the field of view volume comprises adjusting the field of view volume of at least one of the one or more cameras and at least one of the one or more lidar sensors based on the determined degradation in the lidar intensity (0057 and 0078; adjusting a parameter that controls a plurality of sensors, wherein the parameter includes the field of view or the detection range).

Regarding claim 17. Zhu discloses the method of claim 1, wherein the one or more sensors associated with the autonomous vehicle consists of sensors mounted on the vehicle (0069 and 0071; Figure 3A; wherein the sensor unit (304) is mounted on the automobile (302)).


Regarding claim 18. Zhu discloses the method of claim 1, wherein the at least one sensor is mounted on the autonomous vehicle and the one or more sensors associated with the autonomous vehicle (0069 and 0071; Figure 3A; wherein the sensor unit (304) is mounted on the automobile (302)), but failed further comprises at least one sensor mounted on a different autonomous vehicle
It would have been obvious to the person of having ordinary skilled in the art before the effective filing date of the invention to incorporate regarding mounting a sensor on a different autonomous vehicle (OFFICIAL NOTICE) is merely one or the several straightforward possibilities in accordance with circumstances in order to solve the problem posed and yield a predictive result of getting more images from more cameras.


Regarding claim 19. Claim 19 has limitation similar to those treated in the rejections addressed above, and has been rejected for the same reason of obviousness.


Regarding claim 20. Masuda shows the method of claim 1, wherein the past sensor data was received from the one or more sensors (0067; wherein the performances of the sensor in different weather conditions).
The motivation used in the rejection of claim 1 to combine the Zhu prior art and the Masuda prior art still applies to the combination of the prior arts on the rejection of claim 6.


Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASMAMAW G. TARKO
Examiner, Art Unit 2482



/CHRISTOPHER S KELLEY/           Supervisory Patent Examiner, Art Unit 2482